Title: To Thomas Jefferson from Edward Carrington, 1 February 1781
From: Jefferson, Thomas
To: Carrington, Edward



Sir
Petersburg Feb. 1st. 1781.

I flattered myself that by the information I had given your Excellency of the Diversions making of the Provisions destined for Magazines for the Southern Army, I had effectually put a stop to so ruinous Measures, especially as I had been honored with a Letter from you, that they should be discontinued. However I find now so little regard paid to your Excellencys Orders, that even a parcel of hogs driven by Mr. Mason southwardly by the Advice of Genl. Smallwood and myself, have been ordered back by Mr. Brown for the purpose of supplying the Militia and I understand those are called back in Consequence of their having consumed most of the Hogs collected and which had not been yet driven outwards. I beleive it will not be necessary to say more to you on the Subject than amounts to information of the Facts. You certainly are apprised of the fatal Consequences that must arise from those Magazines being neglected, on which Genl. Greene is now calculating for the Existence of his Army the next Campaign. Your Excellency will excuse my sollicitations on this Subject as the General has confided to me his own Apprehensions on it. And I am just now honoured with a Message from him, praying that I shall give every Attention to having them formed as early as possible.
I have the honor to be with much respect & Esteem Your Mo. Obt.

Ed. Carrington

